Citation Nr: 0842747	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  03-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) from April 16, 1999.

2.  Entitlement to an effective date of an award of a 70 
percent evaluation for PTSD, prior to April 16, 1999.

3.  Entitlement to an effective date for an award of a total 
rating based on individual unemployability due to service-
connected disability, prior to April 16, 1999.

4.  Entitlement to an effective date for an award of 
Dependents' Educational Assistance (DEA) under Chapter 35, 
Title 38, United States Code, prior to April 16, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
assigned a 70 percent evaluation for PTSD, effective May 15, 
2000, granted a total rating based on individual 
unemployability due to service-connected disability, 
effective May 15, 2000, and found that the veteran was 
eligible for DEA effective May 15, 2000.  The veteran 
disagreed with the evaluation assigned for PTSD, and with the 
effective dates of the awards.  In May 2005, the Board denied 
the claim for a higher rating for PTSD, and assigned April 
16, 1999, as the effective date for the awards of a 70 
percent evaluation for PTSD, a total rating based on 
individual unemployability due to service-connected 
disability, and for DEA.  The veteran appealed these 
determinations to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated April 18, 2006, 
the Court granted a Joint Motion concerning those parts of 
the Board decision that assigned a 70 percent evaluation for 
PTSD, and April 16, 1999, as the effective date for the 
awards for the 70 percent rating for PTSD, a total rating, 
and DEA.

By decision dated in May 2007, the Board denied the claims 
for an earlier effective date for the awards of a 70 percent 
rating for PTSD, a total rating based on individual 
unemployability due to service-connected disability, and DEA.  
The veteran again appealed to the Court which, by Order dated 
March 7, 2008, granted a Joint Motion for Remand

The issue of entitlement to a rating in excess of 70 percent 
for PTSD from April 16, 1999 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  A February 1999 rating decision granted service 
connection for PTSD, and assigned a 30 percent evaluation for 
it, effective June 1998.  The veteran did not appeal this 
determination.

2.  A VA outpatient treatment note of April 16, 1999, 
reflects treatment for PTSD, and served as the basis for the 
assignment of a 70 percent rating.

3.  The April 16, 1999, VA outpatient treatment report and 
served as the basis for the grant of a total rating, and for 
DEA.

4.  There is no evidence of VA treatment or anything that 
could be construed as a claim for an increased rating prior 
to April 16, 1999.

5.  The evidence fails to reflect symptomatology consistent 
with a 70 percent evaluation prior to April 16, 1999.

6.  Prior to April 16, 1999, the evidence does not reflect 
that the veteran was unemployable due solely to service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for an award of a 70 
percent evaluation for PTSD, prior to April 16, 1999, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400(o)(2) (2008).

2.  The criteria for an effective date for an award of a 
total rating based on individual unemployability due to 
service-connected disability, prior to April 16, 1999, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400(o)(2) (2008).

3.  The criteria for an effective date for an award of DEA, 
prior to April 16, 1999, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a November 2002 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
January 2003 letter furnished the requisite information 
pertaining to a claim for a total rating based on individual 
unemployability due to service-connected disability.  In 
addition, a June 2006 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
a the level of impairment, and the effect that the condition 
has on his employment and daily life.  The notice provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a higher rating.  The June 
2006 letter also advised the appellant of the evidence needed 
to establish a disability rating and an effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the VA 
medical records and VA examination reports.

The Board recognizes that the June 2006 letter was issued 
following the RO's action implementing the Board's May 2005 
grant of an earlier effective date for the claims, and that 
there has been no readjudication by the RO thereafter.  Thus, 
the veteran has not actually been provided adequate notice as 
to his earlier effective date claims.  However, the Board 
finds that such error is not prejudicial to the veteran in 
this case.  In this regard, the facts alleged as proving his 
claim pertain to the April 1999 date of medical treatment, 
the record of which is already in the file.  The veteran's 
arguments revolve around the April 1999 treatment report as 
it relates to the finality of the original award of service 
connection in the February 1999 decision.  The case has been 
addressed by the Board in May 2005 and May 2007, and remanded 
by the Court in April 2006 and March 2008.  In relation to 
those appeals to the Court, the veteran, through his 
representative, filed briefs to the Court providing detailed 
argument as to why an earlier effective date is warranted, 
reflecting actual knowledge of what is needed to substantiate 
the claims.  There is no indication that there is additional 
evidence that needs to be obtained.  In this regard, the 
veteran indicated in the April 1999 treatment report that he 
had not received any prior treatment or counseling for his 
PTSD.  Thus, the Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
appeal and that no reasonable possibility exists that any 
further notice would aid him in substantiating his appeal.  
See 38 U.S.C.A. § 5103A West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2008).  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual background

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran submitted a claim for service connection for PTSD 
in June 1998.  

VA outpatient treatment records dated in June 1998 disclose 
that the veteran complained of insomnia of seven years 
duration.  

A mental status evaluation at the time of a VA psychiatric 
examination in December 1998 revealed that the veteran was 
well-groomed and alert and oriented in all spheres.  His 
attention was adequate, and no impairment of memory was 
noted.  Spontaneous speech was normal in rate, tone and 
content.  He presented with a moderately depressed mood, but 
no evidence of a formal thought disorder or delusional 
thinking.  He displayed fair to good social judgment when 
presented with hypothetical crisis scenario.  The diagnostic 
impressions were PTSD secondary to combat experiences, mild 
to moderate; and anxiety, secondary to medical conditions 
with accompanying panic disorder.  The Global Assessment of 
Functioning score was 51.  It was noted that the veteran 
stated his episodes of nightmares and bad memories prevented 
him from interacting socially for as much as four hours a 
day, once a month.  He felt depressed much of the time during 
the holiday season.  The veteran also indicated that his 
physical and emotional problems had led to his increasing 
inactivity.  The examiner observed that there was no suicidal 
or homicidal ideation or evidence of inappropriate behavior, 
delusions, hallucinations or impaired thought process.  She 
further related that there was no evidence of significant 
memory impairment or poor impulse control.  She stated that 
the veteran suffered nightly sleep disturbance resulting in 
fatigue, but more severe problems of disrupted functioning 
for several hours resulting from nightmares occurred only 
about once per month, and sometimes less often.

By rating action dated in February 1999, the RO granted 
service connection for PTSD, and assigned a 30 percent 
evaluation, effective June 1998.

The veteran was notified of this determination in April 1999, 
but did not file an appeal.

The veteran next submitted a Statement in Support of Claim in 
June 2000, and requested an increased rating.  He referred to 
treatment at VA medical facilities. 

VA outpatient treatment records were received in July 2000.  
The veteran was seen on April 16, 1999.  It was indicated 
that he had undergone a PTSD evaluation since his previous 
visit, and had been diagnosed with PTSD.  The veteran related 
that, in bed, he often would have nightmares, awaken and feel 
short of breath.  He was very startled.  He had undergone a 
complete medical work-up and was told his symptoms were 
related to anxiety.  It was indicated that he had not been 
treated for anxiety or been in any PTSD counseling.  The 
veteran reported that he had suffered the loss of three 
family members in the past few months.  He denied any 
suicidal thought.  He stated he was eating well and had an 
occasional blue spell.  The pertinent assessment was PTSD 
with related anxiety attacks.  He was referred to the PTSD 
clinic for further evaluation and treatment.  

By rating action dated in August 2000, the RO assigned a 50 
percent evaluation, effective May 15, 2000, the date of VA 
hospitalization for PTSD.  

The veteran submitted a Statement in Support of Claim in 
December 2000, and indicated that his PTSD had increased in 
severity in the last few months.  The RO originally denied 
the claim in a June 2001 rating action.  Following the 
receipt of additional VA medical records, the RO again denied 
the claim in an August 2001 rating decision.  He submitted a 
claim for a total rating based on individual unemployability 
due to service-connected disability in June 2002, the same 
month he filed a notice of disagreement with the denial of 
his claim for an increased rating.  As noted above, by rating 
decision dated in September 2003, the RO assigned a 70 
percent rating for PTSD, and granted a total rating and DEA.  
Each of these awards was effective May 15, 2000.  The Board's 
May 2005 decision assigned April 16, 1999, as the effective 
date for these awards.

Analysis 

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore," unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2005).  Section 5110(b)(2) provides otherwise by 
stating that the effective date of an increased rating "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2008), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date otherwise, date of receipt of claim."  
See Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) 
(2008); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b) (1) (2008).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within one year 
after that increase in disability.  The application referred 
to must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to one year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within one year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered.  The Court noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim for 
increase, provided also that the claim for increase is 
received within one year after the increase.  The Court 
further stated that the phrase "otherwise, the effective date 
shall be the date of receipt of the claim" provides the 
applicable effective date when a factually-ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b).

In the February 2008 Joint Motion, the Board was directed to 
consider whether the provisions of 38 C.F.R. § 3.156(b) were 
applicable to this case, and referenced Voracek v. Nicholson, 
421 F. 3d 1299 (Fed. Cir. 2005).  In that case, the Circuit 
Court discussed the regulation in the context of a claim for 
an earlier effective date for a higher rating.  The Board 
concludes, therefore, that 38 C.F.R. § 3.156(b) is 
potentially applicable to this case.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.

A review of the record shows that the April 16, 1999, VA 
outpatient treatment report was included in the evidence 
considered in the August 2000 rating action that assigned a 
50 percent evaluation for PTSD, effective May 15, 2000.  

In Muehl v. West, 13 Vet. App. 159, 161-62 (1999), the Court 
held that the RO's receipt of § 3.156(b) compliant evidence 
abates the finality of a prior decision on a claim and tolls 
the time for filing an appeal until a new decision has been 
issued.  Here, the "new decision" was issued in August 
2000, in which the RO assigned a 50 percent evaluation for 
PTSD, effective May 15, 2000.  At the time of that decision, 
the April 1999 outpatient treatment report was of record and 
was considered.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed.Cir.2000) (holding that the RO is presumed to have 
considered all of the evidence of record absent some showing 
to the contrary).  As previously noted, the RO's receipt of § 
3.156(b) compliant evidence only tolls the time for filing an 
appeal until a new decision has been issued.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 243 (2007) (holding "that a 
reasonably raised claim remains pending until there is a 
recognition of the substance of the claim in an RO decision 
from which a claimant could deduce that the claim was 
adjudicated or an explicit adjudication of a subsequent 
'claim' for the same disability").  Thus, in accordance with 
Muehl and Ingram, the appeal period for the February 1999 
rating decision was tolled only until the August 2000 
decision was issued, rendering the February 1999 decision 
final.  The Board recognizes that additional claims and 
evidence were received thereafter, with additional rating 
decisions being issued in June and August 2001 that confirmed 
and continued the 50 percent evaluation.  The veteran filed a 
notice of disagreement with the August 2001 rating action in 
June 2002, and the RO subsequently assigned a 70 percent 
evaluation in a September 2003 rating decision.  This action 
was then the subject of the Board's May 2005 determination. 

In any event, regardless of whether or not the February 1999 
rating decision is final, as a factual matter, the evidence 
fails to demonstrate that a rating in excess of 70 percent 
for PTSD is warranted prior to April 16, 1999.  

A 70 percent rating for PTSD is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


The Board points out that the findings on the December 1998 
VA psychiatric examination do not support a higher rating.  
The examination revealed that the veteran was well-groomed, 
alert and oriented.  His attention was adequate, and no 
memory impairment was observed.  His score on a mini-mental 
state examination was within the normal range.  He appeared 
to comprehend most oral or written instructions without 
difficulty.  Psychological testing showed that he was 
moderately depressed.  The examiner noted that there was no 
evidence of inappropriate behavior, delusions, hallucinations 
or impaired thought processes.  There was no suicidal or 
homicidal ideation.  He was able to perform activities of 
daily living without assistance.  While he did suffer nightly 
sleep disturbance, more severe problems of disrupted 
functioning for several hours resulting from nightmares 
occurred only about once per month, and sometimes less often.  
The diagnostic impressions were PTSD and anxiety, secondary 
to medical conditions with accompanying panic disorder.  The 
Global Assessment of Functioning score was 51.  The examiner 
commented that the veteran appeared to be suffering from mild 
to moderate symptoms of PTSD secondary to his combat 
experiences.  

In addition, VA outpatient treatment records from June 1998 
note only complaints of insomnia.  The Board emphasizes that 
when was seen on April 16, 1999, the veteran related that he 
would have nightmares, and awaken, feeling short of breath.  
The veteran reported that he had not been treated for anxiety 
and that he had not been in any PTSD counseling.  

The Board assigned April 16, 1999 as the effective date for 
the awards of a 70 percent rating for PTSD, a total rating, 
and DEA.  This was premised on the veteran's visit to a VA 
outpatient treatment clinic on that date.  This was regarded 
as an informal claim under 38 C.F.R. § 3.157.  The fact that 
there was nothing that could be construed as a claim prior to 
that date is supported by the notation on April 16, 1999 that 
the veteran had not been treated for anxiety or counseled for 
PTSD.  Since April 16, 1999 is the earliest date which can be 
construed as an informal claim for increase, and the evidence 
fails to factually show that entitlement to a 70 percent 
rating arose prior to that date, there is no basis for an 
earlier effective date for the award of a 70 percent 
evaluation for PTSD.  See 38 U.S.C.A. § 5110.

Thus, regardless of whether the February 1999 decision is 
final for purposes of determining an effective date, the 
underlying medical evidence reflects that a rating in excess 
of 70 percent for PTSD is not warranted at any point prior to 
April 16, 1999.

The date on which the 70 percent evaluation for PTSD was 
assigned also controls the effective dates for the grants of 
a total rating based on individual unemployability due to 
service-connected disability and DEA.  Thus, April 16, 1999, 
was the date on which the veteran met the schedular 
requirements for a total rating under 38 C.F.R. § 4.16(a).  
While 38 C.F.R. § 4.16(b) provides for referral for 
consideration of entitlement on an extraschedular basis, 
there was no indication on the December 1998 VA examination 
that the veteran was considered unemployable due to PTSD, 
which was noted to be mild to moderate at that time.  In 
fact, that examination report noted the veteran retired from 
his prior employment due to physical disabilities.  Thus, 
extraschedular consideration is not warranted, and no basis 
has been set forth on which an earlier effective date may be 
assigned.  


ORDER

An effective date for an award of a 70 percent evaluation for 
PTSD, prior to April 16, 1999, is denied.

An effective date for an award of a total rating based on 
individual unemployability due to service-connected 
disability, prior to April 16, 1999, is denied.

An effective date for an award of DEA, prior to April 16, 
1999, is denied.


REMAND

In its May 2007 determination, the Board remanded the claim 
for a rating in excess of 70 percent from April 16, 1999, to 
afford the veteran the opportunity to report for a VA 
psychiatric examination.  It is not clear whether that 
examination has been scheduled.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 2003.  
After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The report of a VA psychiatric 
examination scheduled pursuant to the 
Board's May 2007 remand should be 
associated with the claims folder.  If an 
examination has not been conducted, then 
the veteran should then be afforded a VA 
psychiatric examination to determine the 
nature and severity of the manifestations 
of his psychiatric disability.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The psychiatrist should 
describe how the symptoms of the 
veteran's service-connected psychiatric 
disability affect his social and 
industrial capacity.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a Global Assessment of 
Functioning score for the service-
connected PTSD.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim for 
an increased rating for PTSD may be 
granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


